UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
JASON MANUEL REEVES CASE NO. 2:19-CV-00925
VERSUS JUDGE JAMES D. CAIN, JR.
DARREL VANNOY MAGISTRATE JUDGE KAY
MEMORANDUM ORDER

In McFarland v. Scott, 512 U.S. 849 (1994), the Supreme Court held that federal
jurisdiction attaches once a capital petitioner invokes his right to habeas counsel. The court
may therefore grant a stay of execution until a legally sufficient habeas petition can be
filed. Id. at 858-59. Denial of a stay is improper where the right to counsel has been
invoked and counsel has not yet had an opportunity to research and present the defendant’s
habeas claims. Jd.

Considering the foregoing Application for Stay of Execution [doc. 1], the court
notes that this is the petitioner’s first attempt at federal habeas relief under 28 U.S.C. §
2254, that there are no apparent procedural impediments to his use of the writ, and that
petitioner has also shown a right to appointment of counsel under 18 U.S.C. § 3599. His
execution is currently scheduled for August 19, 2019, while counsel represents that his
deadline for presenting a § 2254 petition to this court is September 9, 2019. Accordingly,

IT IS HEREBY ORDERED that the Warrant For Execution Of Person
Condemned dated June 12, 2019, and issued by the Honorable G. Michael Canaday, 14th

Judicial District Court, Parish of Calcasieu, State of Louisiana, setting the execution of
petitioner Jason Manuel Reeves for August 19, 2019, between the hours of 6:00 p.m. and
9:00 p.m. is hereby STAYED pending further proceedings.

IT IS FURTHER ORDERED that a copy of this Order staying Mr. Reeves’s
execution is to be forwarded to the Honorable James M. LeBlanc, Secretary of the
Department of Public Safety and Corrections, State of Louisiana, P.O. Box 94304, Baton
Rouge, LA 70804-9340.

a
THUS DONE in Chambers on this a 6 day of eal y , 2019.

JAMES D. CAIN, JR.
UNITED STATES DISTRICT JUDGE
